DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  Page 29, line 15, “toe” should be --to--.
Page 30, line 9, “mow” should be --now--.
Page 30, line 17, “supply 45” should be --supply 44--.
Page 31, line 7, “guide mouth portion 48” should be --guide mouth portion 49--.
Page 31, line 9-10, “the source 46” should be --the source 47-- or --the transmitter 47--.
Appropriate correction is required.

Claim Objections
Claims 7, 9, and 10 are objected to because of the following informalities:
Claim 7, line 3, “historical weather data;” should be --historical weather data; and--.
Claim 9, line 2, “so as change” should be --so as to change--.
Claim 10, line 4, “fertilizer;” should be --fertilizer; or--
Claim 10, line 5, “fungicide, herbicide, insecticide” should be --fungicide, herbicide, or insecticide--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 12-13, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "for example" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "such as" in line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the controller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is rejected as dependent on a rejected base claim
Claim 15 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first detector" in line 1 and “the second detector” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Claim 18 is seemingly meant to depend on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (U.S. 2020/0097851) in view of Eising (U.S. 2016/0349167) and Shibusawa (U.S. 6,608,672).
Regarding claim 1, Alvarez discloses (Fig. 1) a method for managing growth of crops in a soil bed comprising: providing a computer processor (agricultural intelligence computer system 130; [0049]) having an input and output for data; using the computer processor to operate a crop growth model which includes inputs from the data input and provides data output ([0055]; [0100]); obtaining from a detector signal soil constituent data related to constituents of the soil bed ([0050], lines 13-15; [0092], lines 1-8) during a seeding operation ([0052], lines 1-12) and inputting said soil constituent data into the data input of the computer processor; obtaining from a detector signal data related to a temperature of the 5soil bed (temperature sensors; [0092], lines 5-8) during said seeding operation and inputting said temperature data into the data input of the computer processor; during a growing season inputting into the data input of the computer processor data related to weather conditions existing during the growing season at the soil bed ([0050], lines 25-28, 33-36); using the crop growth model to generate from the 
Alvarez does not disclose operating a soil coulter for soil penetration by rolling the soil coulter along the soil bed during the seeding operation, the soil coulter comprising:  10a disk having a peripheral edge and two spaced side walls extending from the peripheral edge toward a center of the disk; a hub mounting the disk for rotation about an axis of the disk so that the peripheral edge rotates in the soil and the coulter penetrates the soil to a depth below a surface of the soil; a detector responsive to electromagnetic radiation from material adjacent the coulter disk for emitting a detector signal related to the radiation, the sensor being mounted at one side wall of the disk for rotation therewith; the detector being mounted on the disk at a position thereon adjacent the edge such that the sensor as the disk rotates is located above the 20surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation; and obtaining from said detector signal soil constituent data.
However, Eising discloses (Fig. 1) during a seeding operation for application of seeds to the soil bed ([0003], lines 1-3) operating a soil coulter for soil penetration by rolling the soil coulter along the soil bed, the soil coulter comprising:  10a disk (10) having a peripheral edge and two spaced side walls extending from the peripheral edge toward a center of the disk; a hub (32) mounting the disk for rotation about an axis of the disk so that the peripheral edge rotates in the soil and the coulter penetrates the soil to a depth below a surface of the soil; a detector (detector system 12 having optical bundle 16, mirror 18, and spectrometer 30) responsive to electromagnetic radiation from material adjacent the coulter disk for emitting a detector signal related to the radiation ([0008], lines 1-5), the 
Since Alvarez discloses using seeder-mounted sensors to collect at least soil constituent data, and Eising discloses a soil constituent sensing apparatus for mounting on a seeder, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use the sensing disk apparatus of Eising for collecting the input data required by Alvarez.
While Alvarez discloses inputting temperature data into the data input of the computer processor, as described above, Alvarez in view of Eising does not disclose obtaining from said detector signal data related to a temperature of the 5soil bed during said seeding operation.
However, Shibusawa discloses (Fig. 2-4) a soil sensing apparatus having an optical sensor similar to that of Eising, having electromagnetic radiation sources and detectors, configured to obtain from a detector signal data related to a temperature of the soil bed (infrared-emitting thermometer; Col. 5, lines 36-38).
Since Alvarez discloses inputting temperature data into the data input of the computer processor, and Shibusawa discloses that an optical sensor can be used to obtain soil temperature data, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the sensing disk of Eising to obtain temperature data in performing the method of Alvarez in view of Eising.
Regarding claim 4
Regarding claim 5, Alvarez further discloses that further input data relates visual images of a crop ([0050], lines 28-32).
Regarding claim 6, as described above, Eising in view of Shibusawa discloses that the coulter carries a temperature sensor (the detector of Eising as modified by Shibusawa) arranged to engage the soil as the coulter rotates in the soil bed.
Regarding claim 7, Alvarez further discloses that other inputs include one or more of historical weather data ([0085], lines 5-6); and site specific historical yield data.
Regarding claim 10, Alvarez further discloses that said remediation product comprises any one of water; fertilizer; or chemical ([0100], lines 10-16); [0121], lines 27-28; [0157], lines 9-12).
Regarding claim 11, Alvarez in view of Eising further discloses that said soil constituents comprise one or more of N, P, K, soil moisture, organic matter, pH, Electrical Conductivity (EC), sand and clay (Alvarez [0050], lines 13-15; [0092], lines 5-7; Eising [0041], lines 41-42).
Regarding claim 12, Eising further discloses that the sensor is arranged to provide data relating to the characteristics of the soil when the sensor is below the soil surface and a controller calculates the maximum depth of penetration of the coulter at the sensor so as to determine by the sensor characteristics of the soil at calculated depths ([0003], lines 11-15; [0004], lines 1-3; obtaining a depth profile implies measuring a maximum depth).
Regarding claim 13, Eising further discloses that the sensor feeds the data to an analysis system to obtain an analysis of the characteristics of the soil ([0009], lines 62-67) from the surface to the maximum depth as the depth of the sensor varies as the sensor rotates with the coulter ([0003], lines 11-15).
Regarding claim 14
Regarding claim 16, the detector system of Eising would be responsive to both reflected electromagnetic radiation from a source inside the coulter disk (as described above) and to transmitted electromagnetic radiation from a source outside the disk (as a matter of fact, all material objects, including soil, emit blackbody radiation, to which the detector system of Eising, which detects electromagnetic radiation, would be responsive).
Regarding claim 19, Eising further discloses (Fig. 1) that the detector includes a component (detector system 12) mounted within the coulter disk and a transparent window (window 20) at the side wall so as to receive electromagnetic radiation passing through the transparent window in the side wall of the coulter disk.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Eising and Shibusawa as applied to claim 1 above, and further in view of Pickett (U.S. 2003/0182144).
Regarding claim 2, Alvarez in view of Eising and Shibusawa discloses the elements of claim 1 as described above, but does not disclose that the weather conditions are obtained from weather station data.
However, Pickett discloses ([0141], lines 14-15) collecting weather information from weather stations.  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to obtain weather data as such for the method of Alvarez in view of Eising and Shibusawa.
Regarding claim 3, Alvarez in view of Eising and Shibusawa discloses the elements of claim 1 as described above, but does not disclose that the weather conditions are obtained from local weather detectors.
However, Pickett discloses ([0141], lines 14-16) collecting weather information at an agricultural field (which implies the use of a local detector).  Thus, it would have been obvious to one having .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Eising and Shibusawa as applied to claim 1 above, and further in view of Strnad (U.S. 2020/0068783).
Alvarez in view of Eising and Shibusawa discloses the elements of claim 1 as described above, and Eising further discloses that there is provided a control system responsive to the signal to calculate the depth of penetration of the coulter in the soil (as a necessary step for producing the depth profile as described above).  But the combination does not disclose an assembly for changing a depth of application of the seeds to the soil bed depending on the measured depth.
However, Strnad discloses (Figs. 1, 37) an agricultural implement for planting seeds in a furrow and having a depth sensor (1004; Fig. 37; Abstract; [0114], lines 1-2) wherein there is provided a control system responsive to a signal from the depth sensor to calculate the depth of penetration of the depth sensor (and therefore a seeding depth) in the soil and an assembly (downforce control system 214 and actuator 234) for changing a depth of application of the seeds to the soil bed depending on the measured depth ([0099], lines 5-16).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the depth-sensing capabilities of the sensing disk of Eising to measure a seeding depth, and to provide an assembly for changing the seeding depth, as taught by Strnad.  Doing so would ensure proper seeding depth to promote greater yield.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Eising, Shibusawa, and Strnad as applied to claim 8 above, and further in view of Rhodes (2018/0120082).

However, Rhodes discloses (Fig. 1-3) a seeder having a downforce actuator (at parallel arm arrangement 256) and a depth sensing arrangement (depth detecting sensor system 100) arranged on an opening disk (220) for simultaneously creating a furrow for planting seeds and sensing the furrow depth.  In this arrangement, a change in depth effected by the downforce actuator would result from a change in a downward pressure on the sensing disk arrangement.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the sensing disk of Eising simultaneously as a coulter disk for creating the seeding furrow.  Doing so would require fewer parts as the disk would perform both functions.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Eising and Shibusawa as applied to claim 16 above, and further in view of Strnad (U.S. 2020/0225206).
Alvarez in view of Eising and Shibusawa discloses the elements of claim 16 as described above, and Eising further discloses (Fig. 1) that the detector is mounted at a first transparent window (window 20), but does not disclose that a second detector is mounted at a second transparent window.
However, Strnad discloses (Fig. 16) a soil sensing implement (38) having multiple reflectivity sensors (350) mounted at different locations on the implement.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide more than one detector in the sensing disk of Eising, and to arrange it according to the teachings of Eising by mounting any detectors at additional transparent 
Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate the detector and associated window of Eising, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671   

/Alicia Torres/Primary Examiner, Art Unit 3671